Per Guriam.

There seems to be no authority for severing an action after verdict against all the defendants. If the costs, awarded, against the defendants Muller by the interlocutory judgment, have not been collected, when the time comes to enter final judgment they may be taxed as, and included in the judgments against the Mullers. Code Civ. Pro., § 779. There is no reason why the plaintiff may not enter judgment for different sums against the several defendants. 'Section 1246 directs the clerk to docket judgments separately against each judgment debtor.
The order applied for is unnecessary, and the order denying it must be affirmed, with costs.
Present: Truak, P. J., Scott and Dugro, J J.
Order affirmed, with costs.